DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-6, 9-13, and 15-20 in the reply filed on 8/9/2022 is acknowledged.  The traversal is on the ground(s) that the transcutaneous stimulation of the electrodes, and not their particular placement is the distinguishing feature among the species, and proposed a new grouping of claims that would capture this concept, with the new grouping apparently a proposal to elect without traverse.  This is found persuasive, the examiner agrees to Applicant’s grouping above, and these claims are examined on their merits below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13, 15, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Rockley et al. (US 2020/0171307, hereinafter “Rockley”).
	In regards to claim 1, Rockley discloses a method for medical treatment of a disorder or condition of the eye in a mammal in need thereof, the method comprising applying pulsed radiofrequency (PRF) to the mammal (par. 0098, last sentence) so that an outcome selected from the group consisting of an improvement in visual acuity, a stabilization in the decrease of visual acuity, an improvement in contrast of vision, a stabilization in the decrease of contrast of vision, an increase in intensity of color vision, a stabilization in the decrease of color vision, decrease of the blurring of vision and a stabilization in the increase of the blurring in vision is achieved (pars. 0003, 0035).
In regards to claim 2, said eye disorder or condition is selected from the group consisting of a retinal disorder or condition and an optic neuropathy (par. 0035).
In regards to claim 3, said retinal disorder or condition is selected from the group consisting of age related dry macular degeneration, age related wet macular degeneration, diabetic retinopathy, macular edema, diabetic macular edema, and retinal vein occlusion (par. 0035).
In regards to claim 4, said optic neuropathy is glaucoma (par. 0035).
In regards to claim 5, said pulsed radiofrequency is applied locally to the eye (Figs. 4-9).
In regards to claim 6, wherein said pulsed radiofrequency is applied transcutaneously or invasively (par. 0084).
In regards to claim 9, said pulsed radiofrequency is applied transcutaneously after positioning at least one pair of two skin electrodes on the mammal to be treated (Figs. 4-9, par. 0084).
In regards to claim 10, said pulsed radiofrequency is applied transcutaneously after positioning at least one pair of two skin electrodes on the mammal to be treated, wherein one electrode of said at least one pair of electrodes is placed over the eye (Figs. 4-9).
In regards to claim 11, the other electrode of said at least one pair of electrodes is placed on another part of the head or on the neck of the mammal (Figs. 4-8).
In regards to claim 12, the other electrode is placed on the zygoma area or on the suboccipital area (Fig. 7, element 314; Fig. 8, element 364; Fig. 9, 414/416/418; Fig. 17, element 812-818).
In regards to claim 13, said pulsed radiofrequency is applied transcutaneously after positioning two pair of two skin electrodes on the mammal to be treated, wherein one electrode of each of said two pairs of electrodes are placed over both eyes (par. 0007; “the first eyepiece is sized and shaped to cover both eyes of the patient”; pars. 0081-0083; Figs. 20C-20D, 22).
In regards to claim 15, the PRF are applied over a period of between 0.5 and 60 minutes (par. 0057, “such as 5 minutes to 1 hour, or more or less”).
In regards to claim 16, the PRF is an electrical signal consisting of current pulses in a radiofrequency range (par. 0098).
In regards to claim 19, the mammal is a human (Figs. 1-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockley.  Rockley discloses the essential features of the claimed invention, including providing stimulation with a pulse duration and frequency overlapping with the claimed values of 2.89 ms and 5.11 Hz (par. 0098, “0.1 Hertz up to 1,000 Hertz”; “between 1 and 100 milliseconds”; “0.3 to 300 Hertz”) and recognized that customization of those parameters are results-effective to provide the treatments set forth in paragraph 0035.  Due to the inherent variability between patients and Rockley’s recognition that “the resultant field can be controlled in a manner that allows the physician to tailor therapy to the particular patient’s anatomy” (par. 0097), and the precedent that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05), it is the examiner’s position that arriving at the claimed parameters would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to yield no more than predictable results.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rockley in view of Gad et al. (US 2022/0233848, hereinafter “Gad”).  Rockley discloses the essential features of the claimed invention including all of the similar limitations for claim 20, as set forth above, and a current range that includes “the range of milliamps” (the claimed minimum range including as little as 400 or 600 milliamps) (par. 0098), and that “the resultant field can be controlled in a manner that allows the physician to tailor therapy to the particular patient’s anatomy” (par. 0097), but does not expressly disclose a stimulation current of 0.4 to 1.5 A (claim 18) or 0.6 to 1.5 A (claim 20).  Gad, in the same field of endeavor of transcutaneous electrical stimulation to improve vision acuity (par. 0150) teaches providing stimulation at an amplitude of “about 500 mA” (par. 0334).  The examiner is considering “about 500 mA” to include the 600 mA minimum of claim 20.  Alternatively and additionally, both Rockley and Gad recognize that current is adjustable and a results-effective variable to provide the desired results of vision modulation and it has been recognized that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rockley by providing a current in the claimed range to provide the predictable results of achieving the desired vision modulation “in a manner that allows the physician to tailor therapy to the particular patient’s anatomy” to yield no more than predictable results.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harry et al. (US 2008/0077192) is another example of a transcutaneous stimulator for vision modulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/               Primary Examiner, Art Unit 3792